Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-56 were canceled.  
Claims 57-84 are pending and under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 17 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,227,410 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
Objection of the disclosure because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers at paragraphs 123 and 125 is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 62-68, 74-76, and 79 are withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 



Rejection of Claims 59, 60, 69, 70, 80 and 81 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 57-84 under 35 U.S.C. 102(a)(2) as being anticipated by US patent No. 10428155 (hereinafter ‘155 Patent) is withdrawn.  In the reply filed on 17 December 2021, Applicant submits that the '155 Patent and present US Application No. 16/489,539, no later than the effective filing date of the claimed invention in US Application No. 16/489,539, were subject to an obligation of assignment to Xencor, Inc. Accordingly, Applicant submits that the ’155 Patent is not considered prior under 35 U.S.C. § 102(a)(2) and respectfully requests the withdrawal of this rejection.

Rejection of Claims 57-67 and 69-73 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13-18, and 20-21 of U.S. Patent 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim 58 is objected to because of the following informalities: “amino acid sequence of SEQ ID NO: 110/106” should read “the amino acid sequence of SEQ ID NO: 110/106”. Appropriate correction is required.

Claim(s) 64 and 76 is/are objected to because of the following informalities: “a) S364K/E357Q in one of said first Fc domain or said second Fc domain” should read “a) S364K/E357Q in one of said first Fc domain and said second Fc domain”.  Same applies to subpart (b) to (f), too.  Appropriate correction is required.

Claim(s) 66, 68, 77 and 79 is/are objected to because of the following informalities: “VH1-CH1-hinge-CH2-CH3” should read “VH-CH1-hinge-CH2-CH3”.  Appropriate correction is required.

Claim(s) 70 is/are objected to because of the following informalities: “said first monomer” in line 6 should read “said second monomer”.  Appropriate correction is required.

(s) 75 is/are objected to because of the following informalities: “where” in line 1 should read “wherein”.  Appropriate correction is required.

Claim(s) 76 is/are objected to because of the following informalities: the preamble “A heterodimeric antibody according to claim 74” should read “The heterodimeric antibody according to claim 74”. Appropriate correction is required.

Claim(s) 76 is/are objected to because of the following informalities: “Fc domainand” at the end of the first line of subpart (a) should read “Fc domain and”.  Appropriate correction is required.

Conclusion
Claims 57, 59-63, 65, 67, 69, 71-74, 78, and 80-84 are allowed.
Claims 58, 64, 66, 68, 70, 75-77, and 79 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Brad Duffy/Primary Examiner, Art Unit 1643